 



Exhibit 10-U-1
Description of Settlement of Special 2006-2008 Senior Executive Retention
Program
As a result of a recent review of our incentive compensation programs, on
February 27, 2007, the Compensation Committee of the Board of Directors decided
to settle the Special 2006-2008 Senior Executive Retention Program. The program
was viewed as inconsistent with Ford’s strategic need to have our executives
work together to achieve common goals as a team. The consideration for settling
the program is a cash payout to be made to participants based on actual and
expected achievement of the manufacturing capacity reduction goals for 2006-2008
and, for the other goals shown below, actual 2006 achievement. (The Committee
did not use expected 2007 and 2008 results for the other metrics shown below due
to the lack of data or difficulty in estimating future results.)

      Metric   % Performance Achieved
1. Manufacturing capacity reduction
  50%
2. Cost Reduction
  33%
3. Market Share – U.S.
  0%
4. Market Share – Asia
  0%
5. Automotive Components Holdings, LLC
  33%

Participants must repay the settlement amount if they leave the Company before
March 2009 for any reason except an approved retirement.
In addition, the Committee decided to grant additional stock options in
March 2007 and performance-based restricted stock units in March 2007,
March 2008, and March 2009 to certain officer participants as an enhancement
under the long-term incentive program. The Committee reduced the award
opportunity (set at eight times base salary rounded to the nearest million) for
individual officers under the 2007 program by the amount of their cash payout,
if any, under the 2006-2008 Senior Executive Retention Program. The value of the
net amount of the award opportunity will be delivered 50% in stock options and
50% in performance-based restricted stock units. Each grant of performance-based
restricted stock units will use the same metrics and weightings as the Annual
Incentive Compensation Plan for the applicable performance period.

